Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is an infinitely expandable display device that includes a plurality of display units including a plurality of data drivers connected through a bidirectional interface circuit, and a timing controller commonly connected to the display units through the bidirectional interface circuit. Each of the data drivers includes a first reception circuit configured to receive a first interface signal in a first direction, a first transmission circuit configured to transmit the first interface signal in the first direction, a second reception circuit configured to receive a second interface signal in a second direction opposite the first direction, a second transmission circuit configured to transmit the second interface signal in the second direction, and a switch circuit SWP connected to the first transmission circuit, the second transmission circuit, and the second reception circuit.
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record.  The subject matter not found was an infinitely expandable display device including, inter alia, 
a first reception circuit configured to receive a first interface signal in a first direction; 
a first transmission circuit configured to transmit the first interface signal in the first direction; 
a second reception circuit configured to receive a second interface signal in a second direction opposite the first direction; 
a second transmission circuit configured to transmit the second interface signal in the second direction; and 
a switch circuit connected to the first transmission circuit, the second transmission circuit, and the second reception circuit, of claim 1 (fig. 7).
Jo et al. (US 2018/0046424), hereinafter as Jo, teaches a device (device 100; fig. 3, 4A, 4B and 5) for configuring a multi-display system. The device configuring the multi-display system includes a first interface unit providing an access path for access to another device, a second interface unit connected to the first interface unit through a first bus and a second bus, a processor transmitting a first command and receiving a second command, a TX line connecting the processor to one of the first bus and the second bus to transfer the first command, an RX line connecting the processor to one of the first bus and the second bus to transfer the second command, and a switch unit connecting the RX line and one of the first bus and the second bus, or connecting the TX line and one of the first bus and the second bus, wherein the processor controls the switch unit to respectively connect the RX line to the first bus and the TX line to the second bus or to respectively connect the RX line to the second bus and the TX line to the first bus.  Jo does not teach nor suggest the configuration of the switch circuit, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628